             Case 1:20-cv-03182-SAB                    ECF No. 61        filed 09/21/21        PageID.2087 Page 1 of 1
  AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                   U.S. DISTRICT COURT
                                                                      for thH_                               EASTERN DISTRICT OF WASHINGTON

                                                         Eastern District of Washington
                                                                                                              Sep 21, 2021
 Enrique Jevons, as managing member of Jevons Properties LLC;
                                                                                                                  SEAN F. MCAVOY, CLERK
Jevons Properties LLC; Freya K Burgstaller, as trustee of the Freya
  K. Burgstaller Revocable Trust; Jay Glenn; and Kendra Glenn,      )
                                  Plaintiff                          )
                                                                     )           Civil Action No. 1:20-CV-3182-SAB
                                v.
JAY INSLEE, in his official capacity as the Governor of the State of )
 Washington; and ROBERT FERGUSON, in his official capacity of )
         the Attorney General of the State of Washington,
                              Defendant
                                                JUDGMENT IN A CIVIL ACTION
  The court has ordered that (check one):

  u the plaintiff (name)                                                                                          recover from the
  defendant (name)                                                                                                   the amount of
                                                                                dollars ($              ), which includes prejudgment
  interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

  u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

  ✔ other: Defendants’ Cross-Motion for Summary Judgment, ECF No. 30, is GRANTED.
  u
                Plaintiffs’ Motion for Summary Judgment, ECF No. 22, is DENIED.
                Judgment entered for the Defendants.



  This action was (check one):
  u tried by a jury with Judge                                                                           presiding, and the jury has
  rendered a verdict.

  u tried by Judge                                                                            without a jury and the above decision
  was reached.

  ✔
  u decided by Judge              Stanley A. Bastian                                           on parties’ cross-motions for summary judgment.




  Date: September 21, 2021                                                     CLERK OF COURT

                                                                                SEAN F. McAVOY

                                                                                s/ Sara Gore
                                                                                               %\ Deputy Clerk

                                                                                Sara Gore
